Cite as 2016 Ark. App. 318


                 ARKANSAS COURT OF APPEALS
                                     DIVISIONS I & II
                                      No. CV-15-1008



                                                    Opinion Delivered   June 8, 2016

RAY ELLIS                                           APPEAL FROM THE CRAIGHEAD
                               APPELLANT            COUNTY CIRCUIT COURT,
                                                    WESTERN DISTRICT
V.                                                  [NO. JV-14-19]

                                                    HONORABLE RALPH WILSON, JR.,
ARKANSAS DEPARTMENT OF HUMAN                        JUDGE
SERVICES AND C.E., MINOR CHILD
                       APPELLEES                    AFFIRMED


                              LARRY D. VAUGHT, Judge

       Ray Ellis is appealing the Craighead County Circuit Court’s order denying his motion

for placement of his minor child, C.E., in the custody of his brother and changing the case

goal from reunification to adoption with termination of parental rights. We affirm.

                                 I. Facts and Procedural History

       Ray lived with his wife, KayAnn Ellis, and her two children from a previous

relationship, K.T.1 (born January 16, 2008) and K.T.2 (born February 14, 2012). On January

14, 2014, the Department of Human Services (DHS) exercised an emergency hold on K.T.1

and K.T.21 for truancy, neglect, and allegations that Ray had physically abused KayAnn.2 K.T.1

and K.T.2 were subsequently adjudicated dependent-neglected.


       1 K.T.1 and K.T.2 were also subjects of this case, but this appeal deals solely with C.E.
       2 On the day that officers appeared at her home and ultimately took K.T.1 and K.T.2
into custody, KayAnn told officers that Ray had beaten her and showed them bruises that she
claimed were the result of his physical abuse.
                                 Cite as 2016 Ark. App. 318

       KayAnn gave birth to C.E. on August 18, 2014, and he was immediately placed in DHS

custody because his half-siblings had been adjudicated dependent-neglected. C.E. was then

adjudicated dependent-neglected based on findings that KayAnn had tested positive for drugs

at the time of his birth, his siblings were currently in DHS custody, and KayAnn had alleged

that Ray had physically abused her. At the adjudication hearing, the court ordered Ray to

complete parenting classes and a drug-and-alcohol assessment, maintain safe and stable

housing, maintain stable employment, submit to a psychological evaluation, and attend

domestic-abuse counseling, among other requirements of the case plan. DHS was ordered to

make referrals for domestic-abuse counseling and conduct a home study on Ray’s brother,

Josh Ellis. The court entered an order expediting the home study under the Interstate Compact

on the Placement of Children (ICPC) because Josh and his wife were both serving in the

United States Army in Germany.

       On December 12, 2014, the court entered a review order in which it found that

KayAnn had tested positive for illegal drugs and was still living with Ray. The court also found

that Ray had partially complied with the case plan by beginning parenting classes and attending

a drug-and-alcohol assessment but that he had not completed parenting classes or attended

any visits with C.E. since mid-November. Ray stated that his work as a truck driver prevented

him from attending visits or parenting classes. He had not yet submitted to a psychological

assessment or attended domestic-violence counseling. Ray was ordered to pay $45 per week

in child support.

       In July 2015, C.E.’s foster parents filed a motion for leave to intervene in the case,

arguing that C.E. had been in their care for approximately a year and that they wished to adopt



                                               2
                                 Cite as 2016 Ark. App. 318

him. They stated that the dependency-neglect case was their only forum for filing a petition

for adoption. Attached to the motion to intervene was the foster parents’ petition to adopt

C.E.

       On August 3, 2015, Ray filed a motion asking the court to consider the home study

that had been completed on his brother, Josh Ellis, and Josh’s wife, Tamara Ellis. Ray also

filed an answer opposing the foster parents’ motion to intervene, and later, a motion to dismiss

their petition to adopt C.E. DHS also opposed the foster parents’ motion and petition.

       On August 28, 2015, the court held a permanency-planning hearing for C.E., at which

it also addressed the foster parents’ motion to intervene and Ray’s motion requesting that C.E.

be placed with Josh.3 Ray, KayAnn, and DHS opposed the motion to intervene, while the

attorney ad litem argued in favor of intervention. The court denied the motion to intervene as

premature, stating that it would readdress the issue if the case goal later became adoption.

       At the hearing, KayAnn testified that she had not gone to therapy as ordered and had

not attended NA/AA meetings. She denied using illegal and prescription drugs for which she

had tested positive. She denied that Ray was abusive to her. When asked if she had previously

told DHS staff that Ray abused her, she testified that she had “said a lot of things” that were

untrue due to pressure from DHS. KayAnn stated that she was in favor of C.E. being placed

with Josh. KayAnn denied DHS reports that she was combative and out of control at

visitation, requiring DHS to change her visitation schedule to allow for more supervision.

Regarding a picture of KayAnn with a black eye, which she had reported to DHS as being a



       3The hearing was also a review hearing for K.T.1 and K.T.2. For the purposes of this
opinion, we will discuss only the evidence relevant to C.E.

                                               3
                                 Cite as 2016 Ark. App. 318

result of Ray’s abuse, she testified that the attorney for DHS had instructed her to come to

the department with a black eye and falsely accuse Ray of abuse. She stated that she hit herself

in the face with a bottle and used makeup to create the black eye that she then blamed on Ray.

KayAnn repeatedly denied making numerous other accusations of abuse against Ray.

However, she admitted posting on social media an expletive-filled rant against the father of

one of her other children in which she threatened that Ray would do physical violence against

him.

       Patricia Herring, a DHS family services worker, testified that Ray often missed therapy

sessions due to his work schedule. Herring also testified that KayAnn had come to a DHS

staffing with a bruise on her face and accused Ray of hitting her. She stated that Ray had always

denied physically abusing KayAnn.

       Herring testified that C.E. required some special services, including physical therapy.

She stated that DHS’s recommendation for C.E. was that he be placed with Josh in Germany,

either through permanent custody or adoption. She stated that, other than completing therapy,

Ray was cooperating with DHS and complying with the case plan. She explained that the

reason DHS was not recommending that C.E. be returned to Ray’s custody was that he lived

with KayAnn, and his job as a truck driver would mean that day-to-day care of C.E. would fall

to KayAnn. Herring testified that DHS believed it was in C.E.’s best interest to place him

within the family and that she did not believe placing him with Ray’s brother in Germany

would diminish his relationship with his siblings, KayAnn’s older children, who were also in

foster care in Arkansas. Herring stated that she believed Josh would facilitate continued

visitation with C.E.’s siblings despite the fact that Josh lived in Germany. When pressed as to



                                               4
                                 Cite as 2016 Ark. App. 318

why DHS prioritized C.E.’s relationship with an uncle he had never met over his relationship

with the siblings he currently visited every week, Herring stated that DHS’s preference for

placement with Josh was due in part to the animosity that had developed between C.E.’s foster

parents and his biological parents.

       DHS program assistant Billie Williams testified that on or about March 23, 2015,

KayAnn told her that Ray had stolen her prescription medication, they had argued over it, and

he had hit her. KayAnn also told her that Ray had an outstanding warrant for hot checks and

that he had admitted using crystal meth. Williams testified that on multiple occasions KayAnn

was unable to be drug tested because she failed to give a urine sample, dropped the sample in

the toilet, or provided an adulterated sample. Williams stated that during visitation with

KayAnn and Ray, C.E. was content but would never laugh like he did with the foster parents.

There were visits when DHS workers had to step in because KayAnn appeared to be under

the influence of drugs.

       Williams testified that C.E. saw his siblings for at least one visitation per week and that

there was a bond between C.E. and his siblings. She said that the children played together

during weekly visitation and that the older children often asked about C.E. Williams testified

that in the previous year, Ray had attended only nine visits, despite the fact that he had the

opportunity to visit C.E. twice per week. Williams also testified that KayAnn had appeared

with a “significant injury” to her face and had stated that Ray had struck her in the head.

KayAnn told Williams that she was going to file a police report against Ray. Williams stated

that, during a staffing, KayAnn and Ray (who was not physically present at the staffing but




                                                5
                                  Cite as 2016 Ark. App. 318

appeared via telephone) had argued intensely and that she had worried about what would have

happened had he been present, given the intensity of his anger.

       Williams testified that C.E. was an extremely happy baby in his foster home and was

“overly filled with excitement and love.” She stated that he reached for his foster mom and

foster dad and constantly crawled to wherever they were. She stated that he “definitely has a

very strong bond with the foster parents.” She stated that all his needs were being met in the

foster home, “and above and beyond.” She explained that, at a previous point in the case, C.E.

had been hospitalized with meningitis for approximately three weeks. During the

hospitalization, his foster parents stayed by his side day and night, in shifts, despite having to

drive back and forth to Memphis. She described the foster parents as very attentive to C.E.’s

medical needs and reliable with transportation for C.E., rarely asking for assistance from DHS.

Williams testified that, after being in the foster home for over a year, C.E. had made substantial

progress, was developing normally, and was a normal and happy one-year-old child.

       Kimberly Wilson, a foster-care supervisor, stated that KayAnn’s visitation had to be

scheduled at a time when a supervisor could be present because there had been numerous

incidents in which DHS workers had been unable to calm KayAnn during visitations. Wilson

testified that she had witnessed KayAnn and Ray argue and that KayAnn had accused Ray of

physical abuse. Wilson stated that because there was an approved home study on Josh Ellis

and his wife in Germany, DHS’s position was that the court should consider placing C.E. with

his uncle. She stated that both the foster parents and the family in Germany wished to adopt

C.E., and that adoption was preferable to permanent custody due to C.E.’s age. She also stated

that Ray and KayAnn wanted C.E. to be placed with Josh because there was a lot of animosity



                                                6
                                  Cite as 2016 Ark. App. 318

between the biological parents and the foster parents. She testified that Josh and Tamara Ellis

were complete strangers to C.E. and that there was no good way to transition a child to a new

home in another country. She said her suggestion would be for the relatives to come stay in

Arkansas for a few weeks to allow C.E. to become familiar with them before moving to

Germany. Wilson clarified that she had no concerns about how C.E. was being raised in the

foster home and there was nothing to make her think that he needed a different placement.

She acknowledged that he had bonded to his siblings here in Arkansas. She also noted how

unusual and difficult it had been to obtain a home study in another country. She stated that

DHS was not recommending placement with the family in Germany for any reason other than

the fact that they are biological relatives to C.E. Wilson said that it could also be in C.E.’s best

interest to stay with his foster family and remain in contact with his siblings. Wilson stated

that she did not know Ray’s brother and could not make a recommendation on whether

placement with him would be in C.E.’s best interest.

       Ray testified that he had paid child support throughout the case, had been seeing a

therapist, and had attended visitation with C.E. Ray stated that if he could not have custody

of C.E., he wanted the child to be placed with his brother in Germany. He stated that his

brother wanted the child, could be in Jonesboro to pick him up in a few days, and that it was

“all set up.”

       Ray admitted being argumentative and combative in his drug-and-alcohol assessment.

Ray testified that DHS repeatedly changed its complaints against his family because it wanted

to keep his children. In 2013, Ray was arrested for endangering the welfare of a minor but

testified that he was charged only because the police department was “greedy” and wanted the



                                                 7
                                  Cite as 2016 Ark. App. 318

money from his fine. He acknowledged that he had posted tirades on social media accusing

DHS and the attorney ad litem of lying to the court, falsifying reports, “doing a happy dance”

when they were able to take someone’s child away, and “stealing babies from people for no

reason.” He claimed that the attorney ad litem was “making money under the table to adopt

the children she steals,” was “evil,” and was going to hell. He maintained those arguments in

court.

         The attorney ad litem recommended that C.E. remain in his current foster home. She

noted that Ray had attended only nine visits during the year. In Ray’s household with KayAnn,

there was significant instability, drug use, arguing, and serious concerns about physical abuse.

She noted that there were two families that wished to adopt C.E.: one in Germany that was

biologically related to C.E. that he had never met, and the foster family in Jonesboro with

which he was strongly bonded. She stressed that the focus must always be what is best for the

child.

         The attorney ad litem noted that the biological parents harbored significant animosity

toward DHS and had accused DHS workers and attorneys of lying and wrongdoing. She stated

that there had been “a lot of threatening behavior” from Ray, that the court previously had to

issue a no-contact order against Ray for the foster parents, and that, given Ray’s rant against

her in court, she felt that she also needed a no-contact order against him. She recommended

changing the case goal to termination and adoption but recommended that the question of

which family should be allowed to adopt C.E. should be addressed after termination. She

requested that there be no change in C.E.’s placement until that time.




                                               8
                                  Cite as 2016 Ark. App. 318

       Ray’s attorney argued that C.E. was taken into DHS custody due to KayAnn’s actions,

which were no fault of Ray’s. He acknowledged that C.E. could not be placed with Ray at that

time because Ray lived with KayAnn, they were not in a stable relationship, and Ray’s job as a

truck driver often kept him away from home. He argued that if Ray could not have custody

of C.E., the child should be placed with Ray’s brother in Germany on a temporary basis. He

argued that the law required the court to give preference to relative placement.

       The court found that KayAnn was not credible and that Ray’s denials of physical abuse

were not credible. The court ordered that C.E. was to remain in his foster home. The court

changed C.E.’s case goal to adoption. The court ordered continued, regular, and frequent

visitation between C.E. and his siblings. The court granted the foster parents’ motion to

intervene. The court also ordered that there were to be no additional reunification services to

KayAnn and Ray and that visitation with the biological parents was to cease.4 The court issued

a 54(b) certificate, and Ray filed a timely notice of appeal.

       On appeal, Ray and DHS jointly argue that the circuit court clearly erred in denying

DHS’s recommendation that C.E. be placed with a biological relative who had an approved

home study and that the court erred in changing the permanency goal to adoption. C.E.’s

attorney has filed a brief urging us to affirm the circuit court’s decision.

                                      II. Standard of Review

       In Gyalog v. Arkansas Department of Human Servs., 2015 Ark. App. 302, at 6, 461 S.W.3d
734, 738, we explained,



       4On Ray’s motion for reconsideration, the court reinstated reunification services to
Ray, except for visitation, which it reserved for the next hearing.

                                                 9
                                   Cite as 2016 Ark. App. 318

       We review findings in dependency-neglect proceedings de novo, but we will not reverse
       the trial court’s findings unless they are clearly erroneous. Contreras v. Ark. Dep’t of
       Human Servs., 2014 Ark. 51, at 5–6, 431 S.W.3d 297, 300 (citing Lamontagne v. Ark. Dep’t
       of Human Servs., 2010 Ark. 190, 366 S.W.3d 351). A finding is clearly erroneous when,
       although there is evidence to support it, the reviewing court, based on the entire
       evidence, is left with a definite and firm conviction that a mistake has been committed.
       Id. at 5–6, 431 S.W.3d at 300. Furthermore, this court defers to the trial court’s
       evaluation of the credibility of witnesses. Id., 431 S.W.3d at 300.

                                           III. Analysis

                  A. Applicability of the Juvenile Code’s Relative-Placement
                        Preference to Permanency-Planning Orders

       Ray’s first argument on appeal is that the trial court erred by not placing C.E. with a fit

and willing relative. He argues that the purpose of the Juvenile Code is to strengthen and

preserve family bonds, citing Arkansas Code Annotated section 9-27-302 (Repl. 2015). He

argues that the code generally requires that a biological relative of a child placed in custody of

DHS “shall be given preferential consideration for placement if the relative caregiver meets all

relevant child protection standards and it is in the best interest of the juvenile to be placed

with the relative caregiver.” Ark. Code Ann. § 9-27-355(b)(1) (Repl. 2015). He also relies on

section 9-28-105, which requires that “in all custodial placements,” a relative shall be given

preferential consideration. Based on these statutes, he argues that the Juvenile Code has a

general preference for placement of a child with a fit and willing relative.

       Importantly, Ray acknowledges that our previous cases have held that preferential

consideration for relatives applies only to the initial placement of a child. See Davis v. Ark. Dep’t

of Human Servs., 2010 Ark App. 469, 375 S.W.3d 721; Henderson v. Ark. Dep’t of Human Servs.,

2010 Ark. App. 430. Ray argues that Davis and Henderson were incorrectly decided and should

be overruled. In several recent cases, we have been asked to reconsider Davis and Henderson



                                                 10
                                     Cite as 2016 Ark. App. 318

and have declined to do so. Donley v. Ark. Dep’t of Human Servs., 2014 Ark. App. 335, at 4; Ogden

v. Ark. Dep’t of Human Servs., 2012 Ark. App. 577, 424 S.W.3d 318; Lovell v. Ark. Dep’t of Human

Servs., 2012 Ark. App. 547, at 4 (“We have rejected this very argument and decline appellant’s

invitation to revisit and overrule those decisions.”).

       Ray argues that the cases cited above are distinguishable because he is appealing a

permanency-planning order and the previous cases dealt specifically with appeals from orders

terminating parental rights. He notes that those cases hinged on the fact that the termination

statute, Arkansas Code Annotated section 9-27-341, does not contain any provision creating

a preference for placement of the child with a relative. See Ogden, 2012 Ark. App. 577, at 2. He

argues that while our precedents hold that preferential consideration for placement with a

relative applies only to the initial placement, it should also apply at the permanency-planning

stage.5 Therefore, if we decline to overrule Davis and Henderson, Ray urges us to limit their

holdings to appeals from termination orders and rule that the relative-placement preference

applies in all prior proceedings.6

       We decline to limit Henderson and Davis by extending the relative-placement preference

to the permanency-planning stage of dependency-neglect cases because Arkansas Code


       5  At oral argument, Ray’s attorney elaborated on this argument. She explained that,
because children almost always come into DHS custody unexpectedly and must be placed with
a caregiver very quickly, there is not enough time for an interested relative to obtain a home
study and be approved by DHS before the child is initially placed in a foster home. She argues
that limiting the relative-placement preference to the initial placement of the juvenile
effectively renders the preference meaningless.
        6 DHS argues that Davis and Henderson correctly held that the relative-placement

preference is inapplicable to termination proceedings. Unlike Ray, DHS does not ask us to
overturn our rulings in those cases. However, it joins Ray’s argument that the relative-
placement preference applies to permanency planning and that our precedents should be
limited to apply only to appeals from termination orders.

                                                11
                                   Cite as 2016 Ark. App. 318

Annotated section 9-27-338 is controlling on this issue and establishes a clear set of priorities

and preferences specifically for permanency-planning orders. Arkansas Code Annotated

section 9-27-338(c) states that the potential permanency goals are listed “in order of

preference.” It then states that the circuit court must select a permanency goal based on the

best interest, health, and safety of the juvenile. Section 9-27-338(c)(6) lists placement of the

child with a fit and willing relative as the sixth most-preferred permanency goal, while

termination and adoption are fourth on the list.7 Ark. Code Ann. § 9-27-338(c)(4). Therefore,

because section 9-27-338 specifically prioritizes placement of the child with a relative below

five other potential permanency goals, including termination and adoption, it is incompatible

with the general preference for relative placement contained in sections 9-27-302, 9-27-355,

and 9-28-105. See also Gyalog, 2015 Ark. App. 302, at 8, 461 S.W.3d at 739 (“The statute lists

termination and adoption as a preference above permanent custodial placement with a relative,

which is in keeping with the overall goal of permanency for the juvenile.”).

       The Arkansas Supreme Court has often noted that “[i]t has long been the law in

Arkansas that a general statute must yield when there is a specific statute involving the

particular subject matter.” R.N. v. J.M., 347 Ark. 203, 212, 61 S.W.3d 149, 154 (2001); Shelton

v. Fiser, 340 Ark. 89, 94, 8 S.W.3d 557, 560 (2000); see also Bd. of Tr. v. Stodola, 328 Ark. 194, 942
S.W.2d 255 (1997); Donoho v. Donoho, 318 Ark. 637, 887 S.W.2d 290 (1994); Conway Corp. v.

Constr. Eng’rs, Inc., 300 Ark. 225, 782 S.W.2d 36 (1989). However, statutes relating to the same


       7 We note that the statute contains exceptions to the applicability of the termination
and adoption permanency goal, including the situation in which the child is currently “being
cared for by a relative,” the court finds that the relative has made a long-term commitment to
the child, the relative is willing to pursue guardianship or permanent custody, and termination
of parental rights is not in the best interest of the juvenile.

                                                 12
                                    Cite as 2016 Ark. App. 318

subject are said to be in pari materia and should be read in a harmonious manner, if possible.

Id. at 212, 61 S.W.3d at 154 (citing Minn. Mining & Mfg. v. Baker, 337 Ark. 94, 989 S.W.2d 151

(1999)). According to these principles, we hold that sections 9-27-302, 9-27-355, and 9-28-105

indicate a general preference for relative placement, but that at the permanency-planning stage

the general preference must give way to the specific provisions of section 9-27-338(c). This

understanding of the general relative-placement preference is in keeping with the Davis and

Henderson holdings that the preference applies only to the initial placement of the juvenile.8

Therefore, at the permanency-planning stage of a dependency-neglect case, the circuit court

must apply section 9-27-338(c) as it is written. We reject Ray’s argument that the circuit court

erred in failing to apply a general relative-placement preference in its decision not to place C.E.

with Josh, as no such preference was applicable at this stage in the case.

                                       B. C.E.’s Best Interest

       We also note that, even if the general relative-placement preference were applicable at

the permanency-planning stage, we would affirm the circuit court’s decision based on the best

interest of the child. The various statutes at issue in this case, sections 9-27-302, 9-27-355, 9-

28-105, and 9-27-338, all have one thing in common: placement with a relative is given

preference only if it is in the best interest of the child. Arkansas Code Annotated section 9-

27-302 lays out the purposes and goals of the Juvenile Code, one of which is to “preserve and

strengthen the juvenile’s family ties when it is in the best interest of the juvenile.” Ark. Code Ann. §

9-27-302(2)(A) (emphasis added). Arkansas Code Annotated section 9-27-355(b)(1) requires


       8This holding is also consistent with section 9-27-338(c)(4)’s exception for situations
in which the child is already being cared for by a relative, which demonstrates the legislature’s
emphasis on relative placement at the earliest stages of a dependency-neglect case.

                                                  13
                                     Cite as 2016 Ark. App. 318

that a biological relative of a child placed in custody of DHS “shall be given preferential

consideration for placement if the relative caregiver meets all relevant child protection

standards and it is in the best interest of the juvenile to be placed with the relative caregiver.” (Emphasis

added.) Section 9-28-105 also requires that

        [i]n all custodial placements by the Department of Human Services in foster care or
        adoption, preferential consideration shall be given to an adult relative over a nonrelated
        caregiver, if: (1) The relative caregiver meets all relevant child protection standards; and
        (2) It is in the best interest of the child to be placed with the relative caregiver.

(Emphasis added.) Arkansas Code Annotated section 9-27-338 requires the court to make

best-interest determinations when selecting a permanency goal. Furthermore, it is axiomatic

that the child’s best interest must be the paramount consideration in every decision the court

makes at all stages of juvenile court proceedings. Ark. Code Ann. § 9-27-102.

        In this case, the circuit court declined to place C.E. with Josh, ordered that C.E. remain

in his current foster placement, ordered that visitation with his biological parents cease, and

ordered that he continue to have regular visitation with his siblings. The court’s order

specifically stated that it reached these decisions “noting the best interests, welfare, health, and

safety, and appropriate statutory placement alternatives.” We hold that this ruling was not

clearly erroneous based on the evidence before the circuit court. The only evidence introduced

concerning Josh Ellis was a home study prepared by the military. Josh did not testify, either in

person, by video, or telephonically, nor were any statements, depositions, or affidavits from

Josh introduced. No one with personal knowledge about Josh, his family, or his home testified.

Moreover, the evidence showed that Josh Ellis was a complete stranger to C.E., having never




                                                     14
                                  Cite as 2016 Ark. App. 318

met the child. Additionally, his location in Germany9 would make it difficult, if not impossible,

for DHS to continue to monitor C.E.’s well-being and assess the need for further services

such as physical therapy.10 Conversely, there was ample evidence to support the finding that

remaining in his current foster placement was in C.E.’s best interest because he was thriving,

his needs were being fully met, and he had weekly visitation with his siblings. 11

       When asked at oral argument to summarize the evidence favoring placement of C.E.

with Josh in Germany, Ray’s attorney provided only one response: that because Ray had never

been found “unfit,” his determination as to which placement was in C.E.’s best interest should

have been controlling. Ray cites Tuck v. Arkansas Department of Human Services, 103 Ark. App.
263, 266, 288 S.W.3d 665, 668 (2008), for the proposition that he has a fundamental liberty

interest in the care and control of his child. However, his reliance on Tuck is misplaced. Tuck’s

discussion of a parent’s fundamental rights relates to the procedures necessary to satisfy due

process when a court terminates those rights. Ray has not cited any authority, nor are we aware

of any, to support his argument that in the course of a dependency-neglect case in which the

child remains in the care and custody of DHS, a parent retains the fundamental right to

determine the child’s best interest. The fact that Ray had never been found “unfit” is irrelevant;



       9  DHS has urged us not to “penalize” Josh for his service in the military. We note with
disapproval that many of the parties’ arguments on appeal focus on the interests of the adults
in this case: Ray, KayAnn, Josh, and the foster parents. C.E.’s best interest must be the
controlling factor in determining his placement, and we do not condone arguments that seek
to influence his placement based on “rewarding” or “penalizing” the various adults in this
case.
        10 Because this was permanency planning, not a final adoption, C.E. would remain in

DHS custody and DHS would remain responsible for monitoring him and providing services.
        11 Sibling visitation also helps achieve the Juvenile Code’s goal of preserving and

strengthening family bonds.

                                               15
                                   Cite as 2016 Ark. App. 318

C.E. had been adjudicated dependent-neglected. An adjudication of dependency-neglect

occurs without reference to which parent committed the acts or omissions leading to the

adjudication; the juvenile is simply dependent-neglected. See Howell v. Ark. Dep’t of Human

Servs., 2009 Ark. App. 612; Albright v. Ark. Dep’t of Human Servs., 97 Ark. App. 277, 248 S.W.3d
498 (2007). Because C.E. was a dependent-neglected juvenile, the circuit court, pursuant to

section 9-27-338, was tasked with determining C.E.’s best interest and establishing a

permanency goal for him. Ray has never parented C.E., and he was not legally entitled to be

the final arbiter of C.E.’s best interest.

       Absent Ray’s opinion that placement with Josh was in C.E.’s best interest, there was

no other evidence to support such a finding. There was significant evidence to support the

finding that it was in C.E.’s best interest to remain in his current placement. We therefore

affirm the circuit court’s denial of Ray’s request that C.E. be placed with Josh based on a

finding that such placement would not have been in C.E.’s best interest.

                            C. Whether the Circuit Court Erred in
                     Changing the Case Goal to Termination and Adoption

       Ray’s second point on appeal is that the circuit court erred in changing the case goal to

termination of parental rights and adoption. As we have discussed above, Arkansas Code

Annotated section 9-27-338(c) lists available case goals “in order of preference” and states that

the choice of a permanency goal must be made “in accordance with the best interest, health,

and safety of the juvenile . . . .” Ark. Code Ann. § 9-27-338(c). Ray argues that placement of

C.E. with Josh should have been prioritized over adoption because it would fall under the

third permanency goal listed in the statute: “a plan to place custody of the juvenile with a

parent or custodian . . . .” Ark. Code Ann. § 9-27-338(c)(3).


                                               16
                                   Cite as 2016 Ark. App. 318

       Ray’s argument is misplaced. First, we note that a competing subsection of the statute

specifically addresses the exact goal Ray was seeking (placement of the child in the permanent

custody of a fit and willing relative) and prioritizes it below adoption and termination. Gyalog,

2015 Ark. App. 302, at 8, 461 S.W.3d at 739; Ark. Code Ann. § 9-27-338(c)(6). Moreover, the

subsection Ray cites is inapplicable in this case because, as a prerequisite, the court must first

find that the parent, guardian, or custodian is compliant with the case plan and has made

significant, measurable progress toward remedying the circumstances that caused the child to

be removed from the home. Ark. Code Ann. § 9-27-338(c)(3). No such findings were made in

this case. Although Ray argues on appeal that he was in compliance with the case plan and

that the only barrier to his ability to regain custody of C.E. was his work schedule, the evidence

presented at trial indicates that Ray had failed to complete several provisions of the case plan,

such as psychological counseling and parenting classes; was argumentative and combative with

service providers; had rarely visited C.E.; and was found to have physically abused KayAnn. 12

The court did not find that Ray was in compliance and had made significant progress, and we

cannot say that failure to make such findings was clear error. Therefore, section 9-27-338(c)’s

third preference, placement with a guardian or custodian, was unavailable, and the court

correctly applied the next available permanency goal, which was termination of parental rights

and adoption.

       As we have noted above, the subsection addressing termination and adoption, section

9-27-338(c)(4), contains an exception if (1) the child is “being cared for by a relative,” (2) the

court finds that the relative has made a long-term commitment to the child, (3) the relative is


       12   The court specifically found that Ray’s denials of physical abuse were not credible.

                                                17
                                  Cite as 2016 Ark. App. 318

willing to pursue guardianship or permanent custody, and (4) termination of parental rights is

not in the best interest of the juvenile. This exception is not applicable because C.E. was not

being cared for by a relative at the time of the hearing.

       Moreover, the plain language of section 9-27-338(c) requires that the circuit court select

a permanency goal based on the best interest of the child, and the exception found in section

9-27-338(c)(4) contains a best-interest element. We do not believe the circuit court clearly

erred in finding that placement with Josh was not in C.E.’s best interest. As such, we affirm

the circuit court’s order setting termination of parental rights and adoption as the case goal.

       Affirmed.

       ABRAMSON, GLOVER, HIXSON, and HOOFMAN, JJ., agree.

       VIRDEN, J., dissents.

       BART F. VIRDEN, Judge, dissenting. I respectfully dissent. The legislature has

determined public policy for the State of Arkansas to be in favor of placing dependent-

neglected juveniles with a relative, if possible, as opposed to placing the juvenile in a state-

funded foster home.

       Arkansas Code Annotated section 9-27-355 (b)(1) sets forth:

       A relative of a juvenile placed in the custody of the Department of Human Services
       shall be given preferential consideration for placement if the relative caregiver meets
       all relevant child protection standards and it is in the best interest of the juvenile to be
       placed with the relative caregiver.

       Additionally, Arkansas Code Annotated section 9-28-105 sets forth a preference for

family placement:

       In all custodial placements by the Department of Human Services in foster care or
       adoption, preferential consideration shall be given to an adult relative over a non-
       related caregiver, if:


                                               18
                                 Cite as 2016 Ark. App. 318

              (1) The relative caregiver meets all relevant child protection standards; and
              (2) It is in the best interest of the child to be placed with the relative
                  caregiver.

       Furthermore, Arkansas Code Annotated sections 9-27-315, 9-27-334(a)(2)(A) and 9-

27-338(c)(3)(A), all allow for relative placement of the juvenile at various stages of the

dependency-neglect proceedings.

       In the present case, the Department caseworker testified about her opinion that family

placement was in C.E.’s best interest:

       I think C.E. needs to go to Germany because the issues that exist within the home [still]
       exist. And he has a relative who has wanted this infant since, for a very long time they’ve
       been petitioning to get this infant. And so when we have a relative who is appropriate,
       we place children with relatives who are appropriate to keep them in the family. It also
       has to be, and in the best interest of the juvenile.

       The caseworker also stated: “This is what we look at for all children in foster care to

make sure that we protect them. Make sure that they get good homes and when at all possible,

place them . . . with relatives. That is what we do every day.”

       Here, the trial court gave no consideration to the available relative placement available

other than to deny it without discussion. Instead, the court chose to continue custody with the

foster family who were allowed to intervene and become parties to the case. The relative

offering to take custody of C.E. was serving in the armed forces and was living with his wife

and child while stationed in Germany. The home study was admitted into evidence and

became part of the record. The home study was approved, and he and his wife expressed a

desire to care for his nephew. Despite the majority’s claim otherwise, there was ample

evidence of the appropriateness of relative’s home. Both the Department and Ray requested




                                               19
                                 Cite as 2016 Ark. App. 318

the placement with Ray’s brother, Josh, and his family in Germany. Ray’s parental rights had

not been terminated and he was never found to be an unfit parent.

       While it is true that Josh and his family had never met C.E., it must be remembered

that C.E. was taken into state custody at birth and placed with a foster family who had never

“met” him either. To say C.E. had “bonded” with the foster family seeking to adopt him, is

of no significance. One would be astounded to find that a newborn had not “bonded” with

a family who had cared for him since his birth. The foster parents are to be commended for

their willingness to provide a safe and loving home for unfortunate children like C.E.;

however, according to Department regulations, a foster home should be temporary, and not

an avenue for adoption.

       The foster care supervisor for the Department testified as follows:

       When these cases are opened, foster parents are given a handbook. . . . They signed
       something stating that they understand this is temporary placement for the child, and
       this is typically explained at the beginning of the placement. It’s Department policy that
       whenever there’s a relative to care for the child the Department will make that
       placement if it’s in the child's best interest. There’s no information that I have saying
       that the placement in Germany’s not in this child’s best interest.

       The majority bases its affirmance on the trial court’s statement that it was in the best

interest of C.E. that he remain in the Department’s custody, but that the Department could

not change his placement. The majority is eminently correct in stating that the overriding

polestar in these cases is the best interest of the child. However, if we simply look for those

magic words, stated in a conclusory and perfunctory manner, as was the case here, there is no

point in our appellate review. It may very well have been in C.E.’s best interest to remain with

his foster family, but the trial court failed to explain why that was a better option than the

approved and available relative placement that is the stated public policy as enacted by our


                                              20
                                 Cite as 2016 Ark. App. 318

legislature. In Mahone v. Arkansas Department of Human Services, 2011 Ark. 370, at 5, 383 S.W.3d
854, 857, our supreme court dealt with a similar situation, and in that case it held

       Further, we are not convinced that, when conducting the best-interest analysis, the
       circuit court applied the statutory preference afforded to parents. As such, we cannot
       be assured that if it had applied that preference, the circuit court would have ruled the
       way it did. Accordingly, we reverse and remand to the circuit court.

(Citations omitted.) I would follow Mahone, and I would remand the case for the trial court to

enter a decision giving appropriate weight to the relative placement preference.

       Tabitha McNulty, Arkansas Public Defender Commission, Dependency-Neglect

Appellate Division, for appellant.

       Jerald A. Sharum, Office of Chief Counsel, for appellee.

       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor child.




                                               21